Citation Nr: 0302790	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  01-08 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had periods of active duty service between 
December 1967 and August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from May 13, 1998.  A notice of 
disagreement was received in December 1999.  By rating 
decision in October 2000, the RO increased the rating to 50 
percent and found that the correct effective date for the 50 
percent rating was June 12, 1998.  A statement of the case 
was issued in October 2000.  Additional evidence was 
subsequently received, and the RO determined that a written 
communication received in October 2001 constituted a timely 
substantive appeal pursuant to 38 C.F.R. § 20.302(b)(2) (see 
66 Fed.Reg. 50318 (October 3, 2001)). 


REMAND

In a written communication received in December 2002, the 
veteran indicated that he wished to appear at a Board 
videoconference hearing.  Accordingly, appellate review is 
not proper at this time.

The case is hereby REMANDED for the following action:

The veteran should be scheduled for a 
Board videoconference hearing.  After the 
hearing is conducted, or in the event the 
veteran cancels the hearing or fails to 
report for the hearing, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




